Citation Nr: 0017405	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
malaria, currently evaluated as 0 percent disabling.

2.  Entitlement to an increased rating for service-connected 
filariasis, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from March 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the veteran's claims of 
entitlement to an increased ratings for service-connected 
residuals of malaria, and service-connected filariasis, with 
each disability currently evaluated as 0 percent disabling.

A review of the veteran's written statements, and a letter 
from his daughter, received in September 1998, shows that the 
veteran appears to have raised the issue of entitlement to 
service connection for a variety of genitourinary conditions, 
scarring of the esophagus, headaches and swollen testicles, 
with all claims possibly to include as secondary to his 
service-connected malaria and filariasis.  See generally 
38 C.F.R. § 3.310 (1999).  These issues have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate  action.


REMAND

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).

The veteran's service medical records show that he reported 
having malarial attacks beginning in early 1943 in New 
Zealand, following about six month's service in Guadalcanal.  
Following three malarial attacks, he was returned to the 
United States in July 1943.  In about March 1945, while on 
his way overseas, he was diagnosed with filariasis.  He was 
subsequently returned to the United States. 

A review of the veteran's claim, received in March 1998, 
shows that he reported that he had received treatment for the 
claimed conditions at the Santa Fe Hospital, the Menninger 
Clinic, and the Newton Medical Center (described as 
"formerly Bethel Deacon's Hospital").  At the time of  a 
May 1998 VA examination, the veteran reported that he had 
been hospitalized two months earlier for five days in Newton, 
Kansas for complaints of chills and fever, and was told he 
had "infected blood."  

VA has a duty to obtain all pertinent medical records which 
have been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992); see also 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  In this case, it does not appear that an 
effort has been made to obtain the claimed records of 
treatment.  Inasmuch as these records are reportedly 
pertinent to the issues at hand, a remand is appropriate so 
that an attempt can be made to obtain these records and 
associate them with the claims file.

Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all physicians who have treated 
him in the recent past for his service-
connected malaria and filariasis, to 
include the dates of treatment, and the 
addresses, for treatment at the Santa Fe 
Hospital, the Menninger Clinic, and the 
Newton Medical Center (formerly Bethel 
Deacon's Hospital).  After obtaining any 
necessary authorization, the RO should 
obtain medical records from all sources 
identified by the veteran, which are not 
already of record.  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased (compensable) evaluations for 
malaria and filariasis.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




